Name: 76/626/EEC: Council Decision of 21 June 1976 on the provisional application of the Fifth International Tin Agreement
 Type: Decision
 Subject Matter: international affairs;  iron, steel and other metal industries
 Date Published: 1976-08-14

 Avis juridique important|31976D062676/626/EEC: Council Decision of 21 June 1976 on the provisional application of the Fifth International Tin Agreement Official Journal L 222 , 14/08/1976 P. 0001 - 0001 Greek special edition: Chapter 11 Volume 8 P. 0112 COUNCIL DECISION of 21 June 1976 on the provisional application of the Fifth International Tin Agreement (76/626/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Community is a party to the Fourth International Tin Agreement; Whereas, in accordance with the Council Decision of 29 April 1976, the Community signed on the same day the Fifth International Tin Agreement, subject to the conclusion of the Agreement; Whereas the Community should give notification of its intention to approve the Agreement so as to be able to apply it provisionally pending the completion of the internal procedures necessary for the conclusion thereof, HAS DECIDED AS FOLLOWS: Article 1 In accordance with Article 48 of the Fifth International Tin Agreement, the Community shall deposit with the Secretary-General of the United Nations Organization before 1 July 1976 the notification annexed to this Decision stating that the Community intends to approve the Agreement and that the Community will consider itself provisionally a party to the Agreement when it enters into force provisionally in accordance with Article 50. The text of the Agreement is annexed to this Decision. Article 2 The President of the Council shall be authorized to designate the person empowered to deposit this notification with the Secretary-General of the United Nations Organization. Done at Luxembourg, 21 June 1976. For the Council The President J. HAMILIUS NOTIFICATION of intention to approve the Fifth International Tin Agreement It will not be possible for the European Economic Community to complete the institutional procedures referred to in Article 48 of the Agreement before 1 July 1976. The Community is therefore depositing this notification of its intention to approve the Agreement in accordance with the said Article. In depositing this notification, the Community will consider itself provisionally a party to the Agreement, with all the rights and obligations arising therefrom, when it enters into force provisionally in accordance with Article 50 and until such time as the Council of the European Communities adopts a definitive decision in the matter.